Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 10th, 2021 has been entered.  Claims 1-6 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

	(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 
	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention. 

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

	The specification shall conclude with one or more claims particularly pointing out and distinctly 
	claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1 and 6 each recite “the loads” in lines 18-19 and 17, respectively. There is insufficient antecedent basis for this limitation in the claims.  For examination purposes examiner has interpreted this limitation to mean that there is more than one load that is to be loaded into the load spaces of the vehicle.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of acquiring, extracting, determining, and displaying in a computer environment.  The claimed electronic control unit including a processor is recited at a high level of generality and is merely invoked as a tool to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of acquiring, extracting, determining, and displaying in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claims are ineligible.
	Claims 2-5 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining that the acquired load information includes transportation quality parameters, and extracted 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (WO 2018118010) in view of Gillen (U.S. Patent Application Publication No. 2018/0232693) and Yang  (U.S. Patent Application Publication No. 2007/0150375).
Regarding Claim 1, Luo discloses a loading support system, which supports loading of a load into a load compartment of a vehicle, the loading support system comprising:  an electronic control unit (ECU) including a processor programmed to (see Abstract “If any of the items are temperature-sensitive, the method determines whether the vehicle has a variable-temperature compartment to receive the temperature-sensitive items,” [0011] “Implementations of the systems, devices, and methods disclosed herein may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors”):
	acquire load information in which a load ID for identifying the load is associated with desired information relevant to transportation of the load, the desired information including at least one transportation quality parameter relevant to a transportation quality of the load (see [0019] “An order processing system 102 receives or identifies orders to be delivered to one or more customers. A particular order may include any number of items. Some items in an order may be temperature-sensitive and require an environment within a particular temperature range to keep the item, for example, from spoiling. Example temperature-sensitive items include frozen items, refrigerated items, and hot (i.e., heated) items”); and
	while referring to load space information, in which a load space ID, assigned to each of a plurality of load spaces formed by performing virtual division on a carrying space in which the load is carried on the load compartment, is associated with a load space parameter which is a parameter relevant to a transportation quality of each load space (see [0024] – [0027] and FIG. 2:  load spaces 206-210 having load space parameters (load space 206 includes a heating module 212, load space 208 includes a cooling module 214, load space 210 includes a heating module 216 and a cooling module 218); [0033] “determine the number of compartments, the size of the compartments, and the types of compartments (e.g., heated, cooled, or ambient temperature),” [0022] “delivery management system 104 determines whether any of the items are temperature-sensitive. If the order includes temperature-
	extract the load space having the load space parameter corresponding to the transportation quality parameter included in the desired information of each load (see [0033] “Based on the 
identified temperature-sensitive items and the vehicle's available compartments, method 300 
determines 310 whether the vehicle has appropriate compartments to receive the order. For example, the method may determine if the heated compartment is large enough to accommodate temperature-sensitive items that need heat and if the cooled compartment is large enough to accommodate temperature-sensitive items that need cooling,” [0034] “If the vehicle's compartments are appropriate at 310 for the items in the order, method 300 determines 314 an estimated time for delivering the order to the vehicle.”  Determining that “the vehicle has appropriate compartments to receive the order” of Luo discloses “extracting” the load space because if all of the load spaces of the vehicle are extracted/selected then the “load space having the load space parameter corresponding to the transportation quality parameter” must be extracted/selected).
	Luo does not explicitly teach, however Gillen teaches wherein the desired information includes, as the transportation quality parameter, at least one of a vibration parameter indicating a magnitude of vibration during the transportation and a fee parameter indicating a level of a transportation fee (see [0064] “the shipment unit information/data may comprise … special handling instructions, transportation preferences … requirements and/or preferences for how the shipment unit 104 is transported … preferred and/or required temperature or temperature range of the shipment unit 104 
and/or one or more associated shipment units, preferred and/or required maximum vibration level”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the transportation quality parameter in Luo with the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a loading support system having vibration as a transportation quality parameter.
	Luo does not explicitly teach, however Yang teaches determine whether the load space of all the loads has been determined; and based upon the determination that the load space of all the loads was determined, display loading information in which the load ID of the load is associated with the load space ID of the load space based on the desired information of the load (see [0265] “The MPS entity may divide a Mobile Pickup Station into racks. Each rack is identified by a rack number. Each rack may be further divided into cells (or compartments). Each cell may be identified by a cell address (or cell number). A cell address may be defined by the rack number, column number and the row number of the cell. Each cell may be installed with a temperature-controlling device to store food products,” [0268] “A buyer's order may contain multiple items. The items may be loaded into different cells in a MPS truck. To facilitate this, the BFP who produces the order can attach each item with a shipping label that contains the same buyer information. When a person (e.g. a MPS truck operator) loads an item into a cell, he/she can use the device to scan the bar code attached to the cell and then scan the bar code on the shipping label attached to the item until all items are scanned and loaded. A microprocessor in the device then relates the information contained in the first bar code to the information in the second bar code. After all items are loaded to the truck, the device can display to the operator all cell addresses with the same buyer information. Therefore, if a buyer's order contains different items and the items are stored in different cells, the device can display to the operator all the cell address of the cells that contain the buyer's order”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of based upon the determination that the load space of all 
	Regarding Claim 3, Luo, Gillen, and Yang disclose the elements of claim 1 as discussed above.  Luo further discloses wherein the desired information further includes, as the transportation quality parameter, a temperature parameter indicating a magnitude of a temperature change during transportation (see [0019] “An order processing system 102 receives or identifies orders to be delivered to one or more customers. A particular order may include any number of items. Some items in an order may be temperature-sensitive and require an environment within a particular temperature range to keep the item, for example, from spoiling. Example temperature-sensitive items include frozen items, refrigerated items, and hot (i.e., heated) items”), and
	wherein the load space parameter includes a parameter corresponding to the transportation quality parameter (see Claim 4 “responsive to determining that the vehicle has a variable-temperature
compartment, instructing the vehicle to adjust the temperature of the variable-temperature 
compartment to achieve a predetermined temperature prior to the estimated delivery time”).
	Regarding Claim 6, Luo discloses a loading support method in a loading support system which supports loading of a load into a load compartment of a vehicle, the loading support method comprising:  acquiring load information in which a load ID for identifying the load is associated with desired information relevant to transportation of the load, the desired information including at least one transportation quality parameter relevant to a transportation quality of the load ([0019] “An
order processing system 102 receives or identifies orders to be delivered to one or more customers. A particular order may include any number of items. Some items in an order may be temperature-sensitive and require an environment within a particular temperature range to keep the item, for 
	while referring to load space information, in which a load space ID, assigned to each of a plurality of load spaces formed by performing virtual division on a carrying space in which the load is carried on the load compartment, is associated with a load space parameter which is a parameter relevant to a transportation quality of each load space (see [0024] – [0027] and FIG. 2:  load spaces 206-210 having load space parameters (load space 206 includes a heating module 212, load space 208 includes a cooling module 214, load space 210 includes a heating module 216 and a cooling module 218); [0033] “determine the number of compartments, the size of the compartments, and the types of compartments (e.g., heated, cooled, or ambient temperature),” [0022] “delivery management system 104 determines whether any of the items are temperature-sensitive. If the order includes temperature-sensitive items, delivery management system 104 further determines whether unattended vehicle 114 has variable-temperature compartments capable of maintaining the appropriate environment (or environments) for the temperature-sensitive items”), 
	extracting the load space having the load space parameter corresponding to the transportation quality parameter included in the desired information of each load (see [0033] “Based on the identified temperature-sensitive items and the vehicle's available compartments, method 300 
determines 310 whether the vehicle has appropriate compartments to receive the order. For example, the method may determine if the heated compartment is large enough to accommodate temperature-sensitive items that need heat and if the cooled compartment is large enough to accommodate temperature-sensitive items that need cooling,” [0034] “If the vehicle's compartments are appropriate at 310 for the items in the order, method 300 determines 314 an estimated time for delivering the order to the vehicle”).

wherein the desired information includes, as the transportation quality parameter, at least one of a vibration parameter indicating a magnitude of vibration during the transportation and a fee parameter indicating a level of a transportation fee (see [0064] “the shipment unit information/data may comprise … special handling instructions, transportation preferences … requirements and/or preferences for how the shipment unit 104 is transported … preferred and/or required temperature or temperature range of the shipment unit 104 
and/or one or more associated shipment units, preferred and/or required maximum vibration level”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the transportation quality parameter in Luo with the vibration parameter in Gillen.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a loading support system having vibration as a transportation quality parameter.
	Luo does not explicitly teach, however Yang teaches determining whether the load space of all the loads has been determined; and based upon the determination that the load space of all the loads was determined, displaying loading information in which the load ID of the load is associated with the load space ID of the load space based on the desired information of the load (see [0265] “The MPS entity may divide a Mobile Pickup Station into racks. Each rack is identified by a rack number. Each rack may be further divided into cells (or compartments). Each cell may be identified by a cell address (or cell number). A cell address may be defined by the rack number, column number and the row number of the cell. Each cell may be installed with a temperature-controlling device to store food products,” [0268] “A buyer's order may contain multiple items. The items may be loaded into different cells in a MPS truck. To facilitate this, the BFP who produces the order can attach each item with a shipping label that contains the same buyer information. When a person (e.g. a MPS truck operator) loads an item into a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of based upon the determination that the load space of all the loads was determined, displaying loading information in which the load ID of the load is associated with the load space ID of the load space based on the desired information of the load as taught in Yang with the loading support system of Luo with the motivation such that “the operator can collect all the items in the buyer's order very easily” (Yang [0268]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Gillen, Yang, and Fonk (U.S. Patent Application Publication No. 2019/0098467).
	Luo in view of Gillen and Yang teaches the limitations of claim 1 as discussed above.  Luo also teaches wherein the ECU is further programmed to extract the load space having the load space parameter corresponding to each of the plurality of transportation quality parameters included in the desired information (see [0033] “Based on the identified temperature-sensitive items and the vehicle's available compartments, method 300 determines 310 whether the vehicle has appropriate compartments to receive the order. For example, the method may determine if the heated compartment is large enough to accommodate temperature-sensitive items that need heat and if the cooled compartment is large enough to accommodate temperature-sensitive items that need 
	Luo does not explicitly teach, however Fonk teaches wherein the desired information further includes a plurality of transportation quality parameters (see [0034] “device 310 may comprise a shock sensor, temperature sensor, humidity sensor, chemical sensor, radiation sensor, or a combination thereof, or other type of sensor for monitoring a desired environmental parameter(s)” ).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the desired information including transportation quality parameters as taught in Fonk with the loading support system of Luo with the motivation to enable the system to “monitor, store, and/or log one or more environmental parameters encountered or experienced by an object” (Fonk [0034]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Gillen, Yang, Fong (U.S. Patent Application Publication No. 2017/0116563), Podnar (U.S. Patent Application Publication No. 2018/0111698), and Marrero (U.S. Patent Application Publication No. 2002/0074456).
	Regarding Claim 4, Luo in view of Gillen and Yang teaches the limitations of claim 1 as discussed above.  Luo does not explicitly teach, however Fong teaches wherein the desired information further includes distance information relevant to a transportation distance of the load (see [0074] “the dispatch module 34′ evaluates the request according to the distance of the transport service”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distance information relevant to a transportation distance of the load as taught in Fong with the loading support system of Luo with the motivation to enable identification of a service provider for servicing the delivery request (Fong [0074]).
wherein the load space information includes information according to a distance from a carrying-in and out location of the load compartment of each load space (see [0026] “baggage maps 419, as well as a cargo hold database 417 indicating the volume and dimensions of cargo holds for varying models of aircraft (e.g., including door locations and/or strut or obstruction locations within those cargo holds,” [0044] “During generation of a baggage map 419, controller 412 may subdivide volume 600 into volume elements ("voxels"), and then associate individual pieces of luggage with one or more voxels.”  Information about the door is acquired from the baggage map, and relative distances to the door are acquired from the baggage map).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the loading support system of Luo the information according to distances from load spaces to door locations as taught by Podnar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a loading support system having information according to distances from load spaces to door locations.
	Luo does not explicitly teach, however Marrero teaches wherein the ECU is further programmed to, when a transportation distance of a first load of a plurality of loads is longer than a transportation distance of a second load of the plurality of loads, extract respective load spaces of the first load and the second load such that a distance from a carrying-in and out location of a load space extracted with respect to the second load becomes shorter than a distance from a carrying-in and out location of a load space extracted with respect to the first load (see [0013] “The cargo organization system further includes a loading order selector for selecting the order in which the plurality of cargo containers are loaded into the aircraft cargo hold. The loading order selector advantageously decreases 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of, when a transportation distance of a first load is longer than a transportation distance of a second load, assigning load spaces such that a distance from the carrying-in and out location for second load is shorter than the carrying-in and out location for the first load as taught in Marrero with the loading support system of Luo with the motivation to eliminate the time associated with unloading cargo containers that are blocking other cargo containers (Luo [0013]).
	Regarding Claim 5, Luo in view of Gillen, Yang, Fong, Podnar, and Marrero teaches the limitations of claim 4 as discussed above.  Luo does not explicitly teach, however Podnar teaches wherein the ECU is further programmed to acquire information about a loading location and an unloading location of the load, and acquire the distance information based on the information about the loading location and the unloading location (see [0026] “baggage maps 419, as well as a cargo hold database 417 indicating the volume and dimensions of cargo holds for varying models of aircraft (e.g., including door locations and/or strut or obstruction locations within those cargo holds,” [0044] “During generation of a baggage map 419, controller 412 may subdivide volume 600 into volume elements ("voxels"), and then associate individual pieces of luggage with one or more voxels.”  Information about 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the loading support system of Luo the acquiring of door and distance information as taught by Podnar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a loading support system where information about the door and distances to the door are acquired.
Response to Arguments
Examiner acknowledges receipt of a certified copy of the foreign Application to which Applicant claims priority to.
Applicant’s arguments filed December 10th, 2021 regarding the 35 U.S.C. 112(f) claim interpretations have been fully considered and are persuasive.  The 35 U.S.C. 112(f) claim interpretations have been withdrawn.
Regarding the 35 U.S.C. 101 rejections, Applicant argues that “Claims 1 and 6 are amended to include step S6, and that step S7 is performed based on the determination result of step S6 … thus reduction in time and labor for a loading work is realized” (p. 6, para. 8 – p. 7, para. 2).  Displaying information “based upon the determination that the load space of all the loads was determined” and an asserted reduction in time and labor does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
Regarding the prior art rejections, Applicant argues that “Luo does not disclose or suggest ‘the desired information includes, as the transportation quality parameter, at least one of a vibration parameter indicating a magnitude of vibration during the transportation and a fee parameter indicating 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628